ORDER

PER CURIAM:
AND NOW, this 27th day of October, 1997, there having been filed with this Court by Andrew K. Fine his verified Statement of Resignation dated September 23, 1997, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
*516ORDERED that the resignation of Andrew K. Fine be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is farther ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.